United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 27, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-50911
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

IGANCIO DEL ANGEL-BALDERAS,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. 3:04-CR-1036-All-PRM
                          --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Ignacio Del Angel-Balderas was charged in a two-count

indictment with possession with intent to distribute 100

kilograms or more of marijuana and possession with intent to

distribute five kilograms or more of cocaine.    Del Angel-Balderas

pled guilty to both counts without the benefit of a plea

agreement.     He appeals his sentence.

     For the first time on appeal, Del Angel-Balderas contends

that the enhancement of his sentence based on prior convictions


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50911
                                 -2-

which he did not admit and that were not alleged in the

indictment is unconstitutional in light of Blakely v. Washington,

124 S. Ct. 2531 (2004).    As Del Angel-Balderas did not raise a

claim under Blakely or United States v. Booker, 125 S. Ct. 738

(2005) below, this court’s review is for plain error.      See United

States v. Mares, 402 F.3d 511, 520 (5th Cir.), petition for cert.

filed, No. 04-9517 (U.S. Mar. 31, 2005).

     Del Angel-Balderas’ sentence was enhanced based on his prior

convictions.   Booker reaffirmed the holding in Apprendi that

prior convictions are excluded from the facts that must be

admitted or proven to the jury.    See Booker, 125 S. Ct. at 756.

Thus, Del Angel-Balderas’ sentence was not affected by a Booker

error or a Sixth Amendment violation.      See Booker, 125 S. Ct. at

750, 769.   As such, the district court committed no error, plain

or otherwise, by enhancing Del Angel-Balderas’ sentence based on

his prior convictions.

     Del Angel-Balderas next contends that the district court

erroneously denied his request for a minor-role reduction as an

abuse of discretion that adversely affected his base offense

level and states that, as a mere courier or “mule” in the

offense, he was less culpable than the other participants in the

drug trafficking scheme.

     Del Angel-Balderas was convicted and sentenced based on his

possession of the drugs that were found in his tractor trailer.

Thus, he is not due a minor-role adjustment.     Moreover, his
                            No. 04-50911
                                 -3-

transportation of 322.05 kilograms of marijuana and 89.58

kilograms of cocaine provided an indispensable service to the

others involved in the drug-trafficking scheme and was essential

to their success.   As such, Del Angel-Balderas has not shown that

he was substantially less culpable than the average participant.

See United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995);

Garcia, 242 F.3d 593 at 597.   Accordingly, the district court did

not clearly err in determining that Del Angel-Balderas was not

entitled to a minor-role downward adjustment.   See United States

v. Villanueva, __F.3d__, No. 03-20812, 2005 WL 958221 at *8 & n.9

(5th Cir. Apr. 27, 2005).

     AFFIRMED.